The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on May 24, 2022. Claim 11 has been amended; claims 12 and 13 have been cancelled; claims 21-25 have been added.   
In view of amendments and remarks, objection of the specification and the rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, have been withdrawn.
Claims 11 and 14-25 are pending.
        
Allowable Subject Matter
Claims 11 and 14-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 11 and 14-25 are allowable over the closest references: Weber et al. (U.S. Patent Application Publication 2014/0287243 A1), Constantinou et al. (U.S. Patent Application Publication 2017/0036241 A1), and Laukkanen et al. (U.S. Patent Application Publication 2014/0183493 A1).
The disclosure of the above-mentioned references resided in paragraph 6 of the Office Action dated March 17, 2022 is incorporated herein by reference.
However, the above-mentioned references of Weber et al., Constantinou et al., and Laukkanen et al. do not disclose or fairly suggest the claimed article comprising a coating layer, the coating layer having an inward surface and an opposing outward surface, the inward surface disposed adjacent a substrate surface, wherein the coating layer comprises a hydrophobic fluorinated polymer and a plurality of nanoparticles, and wherein the plurality of nanoparticles includes nanoparticles on the outward surface of the coating layer as per newly amended claim 11.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Weber et al., Constantinou et al., and Laukkanen et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764